Citation Nr: 1548211	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that rating decision, the RO denied entitlement to service connection for PTSD.

The RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the October 2009 rating decision.  An examiner in October 2009, however, diagnosed the Veteran with adjustment disorder with depressed mood and anxiety.  The United States Court of Appeals for Veterans Claims (CAVC or Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In Veteran's VA Form 9 from May 2011, he requested a hearing before the Board.  However, in September 2011, the Veteran requested a hearing before a Decision Review Officer (DRO) in lieu of a Board hearing.  That personal hearing was held  in December 2012.  A transcript of his testimony is associated with the claims file.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He asserts that his exposure to traumatic events during active service led to his current symptoms of a psychiatric disorder.  

With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has primarily asserted that he has PTSD as the result of his exposure to traumatic events during active service.  Specifically, the Veteran testified at the hearing that he was under direct fire during his time in Vietnam, he was exposed to wounded and dead marines during a grenade accident, and he remembers an explosion that was so big he thought it would kill him.  The RO has accepted that the Veteran's claimed stressors occurred.

The Veteran was afforded a VA psychiatric examination in October 2009.  The VA examiner confirmed a current diagnosis of adjustment disorder with depressed mood and anxiety.  The VA examiner noted that the Veteran's history and symptoms are not consistent with PTSD; and, concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner also noted the Veteran's adjustment disorder with depressed mood and anxiety was related to family stressors and financial issues.  To summarize, the VA examiner opined that the Veteran did not have PTSD; and, that his current symptoms of depressed mood and anxiety were related to family and financial stressors.  

However, the Board is concerned as to whether the examiner fully took into account statements by the Veteran as to his history.  For example, the Veteran reported at his personal hearing that his mother and wife noticed that he had changed after his return from Vietnam.  Specifically, his mother equated the changes in the Veteran's personality to a relative who also experienced combat.  At this hearing, the Veteran reported that he avoids contact with triggers that could remind him of his combat experience, such as war movies or contact with fellow Veterans.  The VA examiner in October 2009 did not have the benefit of the Veteran's December 2012 statements or the statements of the Veteran's wife or mother when evaluating the Veteran's acquire psychiatric disorder.  The October 2009 VA examiner also did not consider whether the Veteran developed an acquired psychiatric disorder, such as the diagnosed adjustment disorder, during service or shortly after service.  Regardless of the Veteran's current stressors, namely family and financial, the question remains whether the Veteran developed an acquired psychiatric disorder in service, or as a result of service. 

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).  Moreover, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Accordingly, another examination is necessary to decide the claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran that have not yet been associated with the claims file, including, but not limited to, any records generated since December 2012.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim, including, but not limited to PTSD, adjustment disorder, depression disorder, or anxiety disorder.  Advise the Veteran that if he fails to appear for the examination without good cause shown, his claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  Pertinent evidence, including a copy of this REMAND, in VBMS/Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  All clinical findings should be reported in detail.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  Specifically, the examiner's opinion should contemplate evidence of psychological treatment since the Veteran's VA examination in October 2009 and the Veteran's testimony at the hearing that his wife and mother noticed psychological differences after he returned from active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible; and, notably, that his reported stressors of combat experience have been corroborated.  

If a diagnosis of PTSD is warranted (including or in lieu of any other psychiatric disorder), then the examiner must identify the stressors supporting any PTSD diagnosis.  

The examiner should also identify any psychiatric disorder that is as likely as not proximately due to or aggravated by one or more of the Veteran's service-connected disabilities.  The examiner should provide an opinion as to how the Veteran's service-connected disability relates to the identified psychiatric disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for residuals of acquired psychiatric disorder, including but not limited to claimed PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


